DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2 and 11 recite that the stretched film has “an MIT double fold number of 350 counts or more”, however, given that an MIT double fold number is a relative property dependent upon the testing conditions under which the MIT double fold number is obtained, e.g. sample size, folding angle, folding speed, etc., the recitation of an MIT double fold number without reciting the conditions under which the MIT double fold number is obtained renders the claims indefinite given that one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claims 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 3 and 12 recite the limitations “rubber-like” and “glass-like”, however, given that the claims nor the instant specification clearly define the terms “rubber-like” and “glass-like”, it is unclear as to what is meant to be encompassed by these terms, e.g. what polymers would be considered “rubber-like” versus “glass-like”, particularly given that typically core-shell polymers are described in the art in terms of “hard” and “soft” polymer components relative to one another.  Thus, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 4 and 13 recite that “when the stretched film is attached to a polycarbonate film with an adhesive, a value of 90º peel strength tested by peeling the polycarbonate film from the stretched film in an atmosphere of 23ºC and 50% RH is 1.0 N/cm or more”, however, given that peel strength is a relative property dependent not only upon the peeling conditions, including peel rate which is not recited in the claims, but also upon the adhesive utilized to attach the stretched film to the polycarbonate film as well as the bonding conditions utilized for the attachment/bonding, e.g. bonding temperature, bonding pressure, film pretreatment, etc., the recitation of a peel strength without specifying the peel rate, the adhesive utilized and other bonding conditions renders the claims indefinite given that one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claims 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “easy adhesive” in claims 10 and 19 is a relative term which renders the claim indefinite. The term “easy adhesive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Hence, it is unclear as to how an “easy” adhesive layer is differentiate from an adhesive layer that is not an “easy” adhesive layer, and one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitayama (WO2015/079694, note: USPN 10,578,773 is being utilized by the Examiner as an English translation of the WIPO document and thus please refer to the US patent for the below cited sections).  Kitayama discloses an optical resin composition, a stretched film produced from the composition, and a method for producing the stretched film wherein the resin composition comprises a thermoplastic resin having a glass transition temperature (Tg) of preferably 100ºC or higher, most preferably 120ºC or higher (Col. 8, line 65-Col. 9, line 3), which is particularly a glutarimide acrylic resin having a Tg of 120ºC or higher (Col. 9, lines 4-13; Col. 16, lines) and containing a ring structure of Chemical Formula 9, in a main chain (as in instant claims 5-6 and 8), in a content of preferably 1wt% or more, or even more preferably 5 to 60wt% with respect to the total weight of the glutarimide acrylic resin (as in instant claim 7; Col. 16, line 45-Col. 17, line 35); and a multi-layered polymer (E) in the form of core-shell acrylic rubber particles provided in a content of preferably 1 to 99wt%, more preferably 1 to 60wt% based upon 100wt% of the thermoplastic resin and the polymer (E) (Col. 22, line 55-Col. 43, line 24); reading upon the claimed acrylic resin having a Tg of 120ºC or more, the claimed acrylic rubber particle, and claimed content of the acrylic rubber particle as recited in instant claim 1.  Kitayama discloses that the stretched film can be produced by forming an unstretched film from the composition and then stretching the unstretched film at a stretching temperature in the range of -30ºC to +30ºC of the Tg of the raw material film determined by a DSC method, even more preferably in the range of Tg to Tg+20ºC with respect to the Tg of the film; with example films formed from a resin composition reading upon the claimed acrylic resin composition of instant claim 1 including an acrylic resin as in instant claims 5-8 and stretched uniaxially at a stretching temperature of +30C higher than the Tg of the film or biaxially at a stretching temperature of +20C higher than the Tg of the film (Col. 46, line 12-Col. 47, line 33; Examples, particularly Col. 54, lines 47-59; and Col. 56, lines 14-24).  Thus, Kitayama anticipates the claimed invention as recited in instant claims 1 and 5-8.
With respect to instant claims 2, 9, 11 and 14-18, Kitayama discloses that the example films are evaluated for bending resistance using MIT Folding Endurance Tester at a measurement angle of 135, a speed of 175 times/min, an R of 0.38 and a load of 100g, with the number of times of bending being greater than 3500 (Table 3) reading upon the claimed MIT double fond number of 350 counts or more as recited in instant claims 2 and 11 (Examples), and although Kitayama does not specifically recite the shrinkage ratio as recited in instant claims 2, 9, 11 and 18, given that Kitayama also discloses that the example resin compositions have heat stability up to 341ºC (Examples), that the film according to the invention “is less likely to thermally shrink during secondary molding such as vacuum molding or during use at high temperature” (Col. 46, lines 8-11), and that the film is formed by the same resin composition and stretching method as instantly claimed, the Examiner takes the position that the stretched film taught by Kitayama comprising a resin composition as instantly claimed and produced by stretching an unstretched film of the same composition by a method as instantly claimed would inherently exhibit a shrinkage ratio as instantly claimed and hence the claimed invention as recited in instant claims 2, 9, and 11 as well as instant claims 14-18, which depend upon claim 11, is anticipated by Kitayama.
With respect to instant claims 3 and 12, Kitayama discloses that the acrylic rubber particles of polymer (E) have a core layer or innermost layer comprising a “rubber-like” or “soft” polymer and a shell layer comprising a “glass-like” or “hard” polymer, and have a volume average particle diameter of preferably 20-450nm reading upon the claimed (Col. 22, line 55-Col. 23, line 13; Col. 26, line 31-Col. 42, line 58; particularly Col. 38, line 60-Page 39, line 21; Col. 39, line 32-Col. 40,line 10; Col. 41, lines 59-64; and Col. 42, lines 16-58); thereby anticipating instant claims 3 and 12.
With respect to instant claims 4 and 13, it is first noted that the claimed “when” limitation constitutes intended end use of the stretched film and given that the stretched film taught by Kitayama is capable of the same intended end use including being capable of exhibiting peel strength properties with respect to some arbitrary polycarbonate film attached to the stretched film by some arbitrary adhesive under some arbitrary bonding conditions, the invention taught by Kitayama anticipates the claimed invention as broadly recited in instant claims 4 and 13.  It is also noted that given that the film taught by Kitayama comprises the same resin composition as instantly claimed and produced by a stretching method as instantly claimed, the Examiner also takes the position that the film taught by Kitayama would inherently exhibit the same peel strength properties as instantly claimed under the same conditions as utilized in the instant invention.
With respect to instant claims 10 and 19, Kitayama discloses that the film according to the invention may be used by laminating another film thereon with an adhesive (Col. 48, lines 1-3), or by laminating on a metal, plastic, glass, etc. with an example of a method for laminating the film with a metal plate includes wet lamination in which an adhesive is applied onto a metal plate and then the film is laminated and bonded to the metal plate by drying, or by extrusion lamination, or hot-melt lamination (Col. 48, lines 36-44); and more specifically discloses that the film may be used as a polarizer protective film wherein the film is bonded to a polarizer using various bonding methods generally used for acrylic resin films, particularly by bonding the film to a primed polarizer with an aqueous adhesive such as a polyvinyl alcohol-based adhesive or by directly bonding to the polarizer with a curable resin adhesive (Col. 49, line 63-Col. 50, line 12) such that the adhesive layer in any of the above laminating or bonding methods would anticipate the broadly claimed “easy” adhesive layer as recited in instant claims 10 and 19, particularly given that lack of clarity of the claimed “easy” limitation as discussed in detail above.
Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haida (US2018/0267211).  Note: Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.)
Haida discloses a polarizer protective film having excellent bending resistance and adhesiveness with a polarizer, and a method of producing the protective film wherein the protective film is formed from a resin composition comprising an acrylic resin and core-shell reinforcing particles comprising a core of “rubber-like” polymer and a shell or covering layer of “glass-like polymer”(Abstract, Paragraphs 0045 and 0052), with examples utilizing 10wt% of core-shell acrylic rubber particles commercially available from Kaneka Corporation under the product name KANE ACE M-210 (Examples, and Paragraph 0086), which inherently has a rubber core with a hard/glass-like polymer shell and an approximate particle diameter of 220nm (as evidenced by Arita, US2014/0322554, Paragraphs 0099 and 0217; or Kaneda, US2013/0183536, Paragraphs 0167 and 0196); reading upon the claimed acrylic rubber particles of instant claims 1, 3, 11 and 12 including the claimed “average dispersion length”.  Haida discloses that the acrylic resin has a Tg of preferably 110ºC or more, more preferably 120ºC or more as instantly claimed (Paragraph 0032, as in instant claims 1 and 11) and is preferably an acrylic resin having a ring unit or structure in a main chain selected from a glutarimide unit, a lactone ring unit, a maleic anhydride unit, a maleimide unit, and a glutaric anhydride unit, (Paragraphs 0017-0018 as in instant claims 14-15), particularly a glutarimide unit of general formula (1) (Paragraph 0018-0019; as in instant claims  reading upon 8 and 17) in a content of preferably 2 to 50mol%, produced as described in Paragraph 0033 with examples utilizing an imidization ratio of 5% of a copolymer of 80/20 methyl methacrylate/styrene to produce a glutarimide acrylic resin in a Tg of 120ºC, thereby reading upon the claimed content of the ring structure as recited in instant claims 7 and 16 (Examples).  Haida discloses that a uniaxially or biaxially stretched film can be formed from the resin composition by forming an unstretched film from the resin composition and then stretching the unstretched film at a stretching temperature of preferably Tg to Tg+60ºC with respect to the Tg of the resin component of the film (Paragraphs 0057-0058), with the example films formed from the above components with the KANE ACE M-210 core-shell acrylic rubber particles present in an amount of 10, 15 or 25 parts in the glutarimide acrylic resin having a Tg of 120ºC being biaxially stretched at a stretching temperature of 160ºC reading upon the claimed “stretching is performed at a temperature of 20ºC to 55ºC of a glass transition temperature of the acrylic resin composition” as recited in instant claim 1, wherein upon stretching, the core-shell particles are deformed or flattened from their dispersion diameter to a length-to-thickness ratio of 7.0 or less, specifically 6.3, 5.4, and 5.0, respectively in the examples, with the resulting films exhibiting a bending resistance determined using an MIT testing machine  (measured under a load of 200g, at a swing angle of 135º, and swing speed of 175 times/min) reported as the number of times of bending until the measurement sample ruptured of 586, 707, and 1019, respectively, reading upon the claimed MIT fold number counts of instant claims 2 and 11; and adhesiveness with a polarizer of 1.8, 1.7 and 1.1, respectively, in terms of peel strength (N/15mm) peeled at 90º at a peel rate of 300mm/min (under an ambient atmosphere), reading upon the claimed 90º peel strength value of instant claims 4 and 13 (Abstract, Examples).  Thus, Haida anticipates the claimed invention as recited in instant claims 1 and 3-8.
With respect to instant claims 2, 9, and 11-18, Haida specifically discloses all of the claimed limitations as discussed in detail above except the claimed shrinkage properties.  However, given that the film taught by Haida is formed by the same resin composition as instantly claimed using the same film forming method as utilized in the instant invention and stretched by the same method and stretching temperature as instantly claimed, the Examiner takes the position that the stretched film taught by Haida comprising a resin composition as instantly claimed and produced by stretching an unstretched film of the same composition by a method as instantly claimed would inherently exhibit a shrinkage ratio as instantly claimed and hence the claimed invention as recited in instant claims 2, 9 and 11-18 is anticipated by Haida.
With respect to instant claims 10 and 19, Haida discloses that an “easy-adhesion layer may be formed on one surface of the polarizer protective film”, wherein the “easy-adhesion layer contains, for example, aqueous polyurethane and an oxazoline-based cross-linking agent” (Paragraph 0073), reading upon the claimed “easy adhesive layer” of instant claims 10 and 19, and thus the claimed invention as recited in instant claims 10 and 19 is anticipated by Haida.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hiiro (WO2016/002191, please see the attached machine translation for the below cited sections).  Hiiro discloses an optical resin composition, a film produced from the resin composition, and a method of producing the film, wherein the resin composition comprises 99-50wt% of an acrylic resin having a Tg of at least 110ºC (Abstract, Paragraph 0022), more preferably at least 120ºC and particularly a glutarimide acrylic resin from the standpoint of heat resistance of the film (Paragraphs 0019 and 0021, reading upon the claimed acrylic resin of instant claims 1, 5, 6, 8, 11, 14, 15 and 17); and 1-50wt% of a particulate (meth)acrylic multilayer graft copolymer (Abstract, Paragraph 0022), preferably of a hard-soft-hard core-shell-shell multilayer structure (Paragraphs 0025-0027), with an average particle size up to the layer excluding the outermost layer being preferably 450nm of less, more preferably 300nm or less and 20nm or more (Paragraphs 0075-0076).  Hiiro discloses that stretched films can be prepared from the resin composition by forming an unstretched or “raw material” film from the resin composition, such as by extrusion or solution casting (Paragraphs 0091-0093) and then stretching the raw material film at a stretching temperature in a range of Tg-30ºC to Tg+30ºC with respect to the Tg of the raw material film, preferably in the temperature range of Tg to Tg+20ºC (Paragraphs 0106-0119), thereby overlapping the claimed stretching temperature range and thus rendering the claimed range obvious to one having ordinary skill in the art.  Hence, the claimed invention as recited in instant claims 1, 5-6 and 8 would have been obvious over the teachings of Hiiro.  
With respect to instant claims 2, 9, 11, 14, 15, 17 and 18, in addition to the teachings above, Hiiro evaluates the mechanical strength or MIT bending resistance of an example film using an MIT folding tester at a measurement angle of 135º, a speed of 175 times/min, R=0.38 and a load of 100g (Paragraph 0171), wherein the example film has a fold number of 1759, reading upon the claimed fold number of 350 counts or more as recited in instant claims 2 and 11, and although Hiiro does not specifically disclose the claimed shrinkage properties as instantly claimed, Hiiro does disclose that the shrinkage due to heat during secondary molding is small, and given that Hiiro discloses a resin composition, stretched film and method of producing the stretched film as in the instantly claimed invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to reasonably expect the stretched film taught by Hiiro to exhibit the same shrinkage properties as instantly claimed and/or it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to utilize routine experimentation to determine the optimum stretching conditions to provide the desired “low” shrinkage properties for a particular end use of the film thereby rendering the claimed invention as recited in instant claims 2, 9, 11 and 18, as well as claims 14, 15, and 17, the limitations of which have been discussed above, obvious over the teachings of Hiiro.
With respect to instant claims 3 and 12, as discussed above, the particulate (meth)acrylic multilayer graft copolymer is preferably formed of a hard-soft-hard multilayer structure such that the first “hard” and “soft” layers would read upon the broadly claimed “core layer comprising a rubber-like polymer” and the outermost “hard” layer would read upon the broadly claimed “shell layer comprising a glass-like polymer”, and given that Hiiro discloses that the average particle size up to the layer excluding the outermost layer is preferably 450nm of less, more preferably 300nm or less and 20nm or more, which encompasses the claimed average dispersion length, and that the graft ratio of the outermost layer grafted to the above “core” is preferably 40% or more as described in detail in Paragraphs 0031-0075, Hiiro provides a clear teaching and/or suggestion that the resulting acrylic particulates have an average particle size reading upon the claimed average dispersion length.  Thus, the claimed invention as recited in instant claims 3 and 12 would have been obvious over the teachings of Hiiro.
With respect to instant claims 4, 10, 13 and 19, Hiiro discloses that the graft ratio and outermost layer composition of the particulate acrylic multilayer structure graft copolymer affect the adhesiveness of the film to an easy-adhesive layer used for adhering the film, as a protective film, to a polarizing element (Paragraphs 0031, 0059, 0066), and that an easy-adhesion layer may be provided on the surface of the protective film as in instant claims 10 and 19 (Paragraph 0148), with adhesion of the film to a polyvinyl alcohol-based polarizing element being preferably 1N/25mm or more, more preferably 2N/25mm or more, and further preferably 3N/25mm or more (Paragraph 0149), and the example film exhibiting an adhesion strength as measured by a T-type peeling test according to JIS K 6854 (Paragraph 0177) being 4.6 N/25mm (Example, Table 2), thereby reading upon and/or suggesting a peel strength as instantly claimed given that it would have been obvious to one skilled in the art to reasonably expect a similar peel strength when utilizing a polycarbonate-based substrate (e.g. organic glass substrate), particularly considering Hiiro discloses that the protective film and polarizing element can be further laminated on a base material such as glass with an adhesive (Paragraphs 0154-0155).  Hence, the claimed invention as recited in instant claims 4, 10, 13 and 19 would have been obvious over the teachings and/or suggestions of Hiiro.
With respect to instant claims 7 and 16, Hiiro discloses that the acrylic resin is a resin having a (meth)acrylic acid ester unit and/or (meth)acrylic acid unit and/or derivative thereof, in a content of usually 50% by weight or more, preferably 60% by weight or more, and more preferably 70% by weight or more (Paragraph 0014), particularly an acrylic resin obtained by polymerizing 30-100wt% of methyl methacrylate with 70-0wt% of a monomer copolymerizable therewith (Paragraph 0015), wherein the Tg of the acrylic resin can be set by adjusting the types and ratios of monomers (co)polymerized to produce the acrylic resin, with specific examples of an acrylic resin having a Tg of 120ºC or higher including an acrylic resin having a glutarimide structure, a glutaric anhydride structure, a methacrylic acid unit, a lactone ring, and a maleimide structure in the molecule, particularly a glutarimide acrylic resin (Paragraphs 0020-0021), thereby provide a clear teaching and/or suggestion of a ring structure in the main chain of the acrylic resin in a content within the broad range of 2-80wt% as instantly claimed wherein one skilled in the art would have been motivated to utilize routine experimentation to determine the content thereof to provide the desired Tg for a particular end use.  Hence, the invention as broadly recited in instant claims 7 and 16 would have been obvious over the teachings of Hiiro.
Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takeda (US2019/0168493) discloses a multilayered shaped product and method of producing the shaped product comprising a film formed from an acrylic resin composition and an adhesive layer provided on a surface of the film, wherein the acrylic resin composition comprises a (meth)acrylic resin (A) having a Tg of not lower 100ºC, more preferably not lower than 120ºC, an acrylic block copolymer (B), and if necessary, particles of an acrylic elastomeric polymer (C) in a content of preferably 1 to 30 parts by mass with respect to 100 parts by mass of the acrylic resin composition; and the shaped product may be a stretched film formed by stretching an unstretched film produced from the acrylic resin composition at a stretching temperature ranging from a lower limit of the Tg+5ºC to an upper limit of Tg+40ºC, with respect to the Tg of the (meth)acrylic resin (A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        June 8, 2022